                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

    PATENT HOLDER, LLC,
                                                   Case No. 2:17-cv-00452-DCN
         Plaintiff,
                                                   MEMORANDUM DECISION AND
          v.                                       ORDER

    LONE WOLF DISTRIBUTORS, INC.
    and LONE WOLF R&D, LLC,

         Defendants.



                                   I. INTRODUCTION

       Pending before the Court is Plaintiff Patent Holder LLC’s Motion to

Amend/Correct (Dkt. 48) and Defendants Lone Wolf Distributors, Inc, and Lone Wolf

R&D, LLC’s (collectively “Lone Wolf”) two Motions for Summary Judgment (Dkts. 40,

50).1 On October 23, 2018, the Court held oral argument on all motions and took the

matters under advisement. Upon review, the Court now issues the following decision

GRANTING Patent Holder’s Motion to Amend/Correct, DENYING Lone Wolf’s first




1
 Filed contemporaneously with these documents was Lone Wolf’s Motion to Strike or Compel
Amendment to Plaintiff’s Original Infringement Contentions. Dkt. 53. Ultimately, Lone Wolf
withdrew this motion based upon Patent Holder’s amendments to its contentions and substantial
compliance with the Local Patent Rules. As a result, this Motion is deemed moot and the Court
will not discuss it further.

MEMORANDUM DECISION AND ORDER - 1
Motion for Summary Judgment (Dkt. 40), and WITHHOLDING RULING on Lone

Wolf’s second Motion for Summary Judgment (Dkt. 50) pending further briefing.

                                    II. BACKGROUND

       A. Procedural Background

       On June 20, 2018—prior to the Markman hearing in this case—Lone Wolf moved

for Summary Judgement. Dkt. 40. The Court temporarily stayed that Motion while the

Markman issues were underway.

       Following the Markman hearing, the Court reinstated a briefing schedule for the

pending Motion for Summary Judgment. During the Markman hearing, Patent Holder

indicated that it would be filing a Motion to Amend to correct its infringement

contentions. Patent Holder subsequently filed such a motion. Dkt. 48. Lone Wolf then

filed a second Motion for Summary Judgment. Dkt. 50. The substance of this second

motion is almost identical to the first motion, but it is directed at the product Patent

Holder seeks to add by way of its Motion to Amend and adds one additional ground in

support of summary judgment as to the first accused product.

       B. Patent at Issue

       The sole patent at issue in this case is US Patent 9,404,700 (“the ‘700 patent”).

The ‘700 patent discloses “a firearm enhanced trigger control connector.” Dkt. 43-2, at 1,

abstract. In layman’s terms, the ‘700 patent discloses an after-market firearm product

that, when placed in a Glock handgun, shortens the distance that the trigger must travel to

discharge the firearm. Said differently, with such a product installed, the space from

where a person begins to pull, or squeeze, the trigger, and the point at which the trigger

MEMORANDUM DECISION AND ORDER - 2
actually engages the firing pin is shortened. The purpose of this device is to increase

precision and accuracy in shooting.

                                         III. ANALYSIS

    A. Motion to Amend/Correct

           a. Background

       When Patent Holder originally filed this case, its Infringement Contentions alleged

that Lone Wolf’s product designated as LWD-342 G42/43 (the “342” product) was the

sole accused product. By way of the instant motion, Patent Holder seeks to amend its

Infringement Contentions to add one more product2—Lone Wolf’s LWD-342-1 (the

“342-1” product)—and four additional claims.

           b. Legal Standard

       Under the District of Idaho Local Patent Rules, “amendments to the Infringement

Contentions or the Invalidity Contentions may be made only by order of the Court upon a

timely application and showing of good cause.” Dist. Idaho Loc. Patent R. 3.7.

       Additionally, under Rule 3.1, a Plaintiff must provide a “claim chart” which

identifies “specifically where each limitation of each asserted claim is found within each

Accused Instrumentality.” Dist. Idaho Loc. Patent R. 3.1.




2
  In its Motion, Patent Holder first sought to add three additional products. After the filing of the
motion, however, Lone Wolf produced the accused products and following testing and
examination, Patent Holder determined that only one of the four products infringes upon the
embodiments of the ‘700 patent. The instant motion seeks to add this single additional product
(the 342-1 device).

MEMORANDUM DECISION AND ORDER - 3
          c. Analysis

       In opposition, Lone Wolf argues that Patent Holder’s Motion is untimely, that it

has not met the requisite good cause standard, and that its claim chart is deficient. The

Court will briefly address each argument in turn.

                  i. Timeliness

       Lone Wolf asserts that Patent Holder’s Motion is untimely as the Court has

already engaged in claim construction. Lone Wolf is concerned that adding additional

claims at this point could result in the Court having to undertake claim construction a

second time. This is extremely unlikely. Even with the addition of an accused product

and some claims, there are no new claim terms that must be decided. Each of the asserted

claims are dependent claims—i.e. they are based upon independent claims (specifically

claim 1)—which the Court has already construed.

       Second, the fact that Patent Holder’s current counsel was not the original counsel

in this case provides a certain amount of justification for the delay. The fact that it took

some time for local counsel to “get up to speed” is not unusual. As will be discussed

below, there is good cause for this delay and granting the Motion—even at this “late”

stage—will not prejudice Lone Wolf.

       From all available information, it does not appear that any additional claim

construction will be necessary, and the Court finds that Patent Holder filed its motion in

as timely a manner as it could under the circumstances.

                 ii. Good Cause

       Next, the Court must determine if good cause exists to allow an amendment to the

MEMORANDUM DECISION AND ORDER - 4
Infringement Contentions in this case. Local Patent Rule 3.7 outlines a non-exhaustive

list of what constitutes good cause. One of those examples is “recent discovery of

material, prior art despite earlier diligent search.” Dist. Idaho Loc. Patent R. 3.7(b).

        Here, Patent Holder asserts that, until recently, Lone Wolf had not fully

responded to its discovery requests. When Lone Wolf did respond, its responses included

new and non-public information, which—when reviewed by Patent Holder—allowed it to

identify another accused product.

       In contrast, Lone Wolf asserts that the newly identified product has been available

on its website for many months and, had Patent Holder been diligent, it could have easily

identified this product even before Lone Wolf responded to the discovery requests. Lone

Wolf asserts that Patent Holder had a duty to be thorough, and claims “it would have

taken less than 30 seconds to search the Defendants’ website to see all of Defendants’

connector products.” Dkt. 52, at 3. According to Lone Wolf, because Patent Holder could

have easily accessed this information earlier, it is now foreclosed from arguing that it

amounts to new material. The Court disagrees.

       Simply because something is available on a website does not necessarily mean that

a plaintiff has had an opportunity (or obligation) to evaluate, test, and research the

product (absent purchasing the alleged infringing product itself). Here, Patent Holder—

through appropriate and timely discovery requests—received the products and then

determined which, if any, might infringe on its ‘700 patent. It seems that Patent Holder

was diligent in all respects.

       Additionally, Lone Wolf has been aware of this motion for some time, so it cannot

MEMORANDUM DECISION AND ORDER - 5
be said that its filing is prejudicial in any meaningful way. To be sure, time and expense

have been added, but the new accused product (and claims) are closely related to the

work that has already occurred in this case. Under the circumstances, it appears there is

good cause that justifies Patent Holder’s amendments.

                 iii. Claim chart

       Finally, while it is true that Patent Holder did not originally provide a claim chart

as required under Local Patent Rule 3.1, it attached a completed chart to its reply brief.

This final objection is therefore moot.

       In sum, although filed somewhat later in the case, the proposed amendments will

not cause undue delay or prejudice and there appears to be good cause for said delay.

Specifically, Patent Holder did not (until recently) have an opportunity to inspect and test

Lone Wolf’s products to narrow the focus of its Infringement Contentions. There is no

indication that Patent Holder was not diligent in all respects, therefore, its Motion to

Amend/Correct is GRANTED.

       As noted at oral argument, however, granting Patent Holder’s Motion may mean

that Lone Wolf needs to amend its invalidity contentions. If Lone Wolf elects to do so,

the Court would entertain such a Motion.

   B. Motions for Summary Judgment

          a. Legal Standard

       Summary judgment is proper “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). This Court’s role at summary judgment is not “to weigh the evidence and

MEMORANDUM DECISION AND ORDER - 6
determine the truth of the matter but to determine whether there is a genuine issue for

trial.” Zetwick v. Cty. of Yolo, 850 F.3d 436, 441 (9th Cir. 2017) (citation omitted). In

considering a motion for summary judgment, this Court must “view[] the facts in the

non-moving party’s favor.” Id. To defeat a motion for summary judgment, the respondent

need only present evidence upon which “a reasonable juror drawing all inferences in

favor of the respondent could return a verdict in [his or her] favor.” Id. (citation omitted).

Accordingly, this Court must enter summary judgment if a party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). The respondent cannot simply rely on an unsworn affidavit or the

pleadings to defeat a motion for summary judgment; rather the respondent must set forth

the “specific facts,” supported by evidence, with “reasonable particularity” that precludes

summary judgment. Far Out Productions, Inc. v. Oskar, 247 F.3d 986, 997 (9th Cir.

2001).

            b. Analysis

         Lone Wolf argues the Court should grant summary judgment in its favor on two

bases. First, Lone Wolf contends that both accused products do not include a “control

tab” as required. Second, Lone Wolf asserts that the 342 accused product does not have

an “angle C” within the range of 81 to 91 degrees as required. The Court will address

each in turn.

                   i. Control Tab

         The determination that an accused product infringes on a patent requires that the

MEMORANDUM DECISION AND ORDER - 7
Plaintiff prove that the accused product literally includes all the elements of the asserted

claim (literal infringement), or alternately, that there is infringement under the doctrine of

equivalents.

       Claim 1 of the ‘700 patent explains that “extending from said first connector leg is

a control tab, said control tab extends along a same axis from said first connector leg

. . . .” Dkt. 43-2, at 4:61-64 (emphasis added to indicate disputed language). The parties

have agreed from the beginning that “control tab” should be defined by its plain meaning

as “[a] short protruding structure which projects or extends outwardly or away from the

adjacent or surrounding surface structure of the first connector leg,” and that “first

connector leg” should be defined by its plain meaning as “a first leg or branch of a trigger

connector.” The parties disagreed, however, on how this phrase should be construed as a

whole. This was one of three claims presented to the Court for claim construction.

       In its Markman ruling, the Court determined that this specific disputed phrase

would be construed as follows: “said control tab protrudes, extends, or projects outwardly

or away from the adjacent or surrounding surface structure of the first connector leg and

parallel to the axis of the first connector leg.” Dkt. 62, at 13-14.

       Lone Wolf argues that because there is no identifiable “control tab”—i.e. no

projection from the adjacent surface on its accused product—it is not a literal infringer.

       Patent Holder disagrees—or at least contends that the question should be

presented to a jury. Patent Holder readily recognizes the Court’s prior ruling and its own

stipulation that the control tab, by definition, requires a protrusion. This aside, Patent

Holder alleges that the protrusion can be “closed off” and thus appear as a single plane.

MEMORANDUM DECISION AND ORDER - 8
       For example, in the above visual, Patent Holder’s two products are the left product

in each pair, while Lone Wolf’s products are the right product in each pair. Lone Wolf’s

smaller 342 product (second from left) does not include a protrusion control tab—thus

Lone Wolf asserts it is not an infringer. Importantly, however, neither does Patent

Holder’s smaller product (far left). As for the larger 342-1 design, Patent Holder’s

product (second from right) has a control tab that clearly “projects” from the surrounding

surface while Lone Wolf’s product (far right) does not.

       This “closed off” control tab idea seems to fly in the face of the Court’s Markman

ruling, as well as the parties’ agreed upon construction. However, it also appears to

present a factual issue that cannot be decided at summary judgment—or at least pre-

discovery summary judgment. At a fundamental level, the fact that one of Patent

Holder’s own products does not have a protrusion indicates that either (1) Patent Holder

MEMORANDUM DECISION AND ORDER - 9
should not have agreed to a definition that wrote out one of its own products, (2) one of

Patent Holder’s own products does not contain a claimed element and thus does not

represent a preferred embodiment of its own patent, or (3) the required element can take

different physical shapes (i.e. “closed off”) but still constitute that element as outlined in

the patent. The Court does not know if the decision to close off the control tab on

Ghost’s3 smaller product was a result of the size of the product or something else, but the

fact remains that in that specific design the upper surface of the connector leg appears to

work as a control tab.4 See also Viani Declaration, Dkt. 58, at 2-3. Although attenuated,

the Court finds disputed facts as to literal infringement that cannot be resolved at

summary judgment.

       While Patent Holder’s literal infringement claims appear somewhat of a stretch, it

also alleges that under the doctrine of equivalents Lone Wolf is nonetheless an infringer.

       Broadly speaking, the doctrine of equivalents allows a party to allege that while

the accused product may not include an exact structure or element of the patented




3
 Ghost Inc. is a company owned by Arthur Viani (inventor of the ‘700 patent and owner of
Patent Holder LLC) which sells, among other items, the accessories embodied in the ‘700 patent.
4
  Now, the question remains: how does one claim a protrusion without something actually
protruding from the surrounding surface? Patent Holder appears to argue that the control tab
protrudes from the surrounding surface (the connector leg) but then is closed off for whatever
reason. In other words, in that specific design there is no way to visually distinguish between the
connector leg and the control tab. The control tab protrudes (the connector leg would have less
depth if it did not) but it protrudes from the entire item evenly, rather than from just a portion of
the leg. Said differently, the closed off control tab resembles an extension of the whole surface
rather than the open design which looks more like a true “tab.”

MEMORANDUM DECISION AND ORDER - 10
product, it may nonetheless infringe on the patented product if there is a “substitute”

element that performs the same function, in the same way, to achieve the same result.

       As a threshold matter, Lone Wolf asserts that the doctrine of equivalents does not

apply in this case because there is no “substitute” element. Relying on Advanced

SteelRecovery, LLC. v. X-Body Equipment, Inc., Lone Wolf asserts that “a patentee,

bearing the burden of showing equivalence, cannot merely point to other claim

limitations to satisfy the doctrine of equivalents. Doing so runs afoul of the ‘all-elements

rule.’” 808 F.3d 1313, 1320 (Fed. Cir. 2015). Citing other Federal Circuit cases, Lone

Wolf alleges that the Court must look at each individual requirement of the asserted

patent claim and that applying the doctrine of equivalents to the claim as a whole is

impermissibly broad. See Pennwalt Corp. v. Durand-Wayland, Inc., 833 F.2d 931, 935, 4

USPQ2d 1737, 1740 (Fed. Cir. 1987); Warner-Jenkinson, 520 U.S. 17, 40 (1997).

       Lone Wolf emphasizes that its products do not have a corresponding structure to

the control tab in the first place, and further, that the first connector leg and control tab

cannot be one in the same, as Patent Holder alleges. In light of the fact that there is no

substitute element, Lone Wolf believes the 342 and 342-1 products cannot be said to be

infringing on the ‘700 patent.

       In regard to Lone Wolf’s argument that the control tab and connector leg cannot

be the same structure, the Court notes that in its Markman decision, it expressed the same

concern:

       The Court must admit some confusion as to Patent Holder’s position on this
       issue. Lone Wolf asserts that Patent Holder’s position is that the first
       connector leg is also the control tab and in some instances Patent Holder does

MEMORANDUM DECISION AND ORDER - 11
       appear to take that position. Importantly, however, Patent Holder’s own
       proposed construction is that the control tab “extends or projects” from the
       first connector leg. Thus, if it is—or ever was—Patent Holder’s position that
       the two are a single element, Patent Holder’s own proposed construction is
       not necessarily consistent with such an argument.

Dkt. 62, at 13. That being said, the Court also noted that there was a discrepancy in that

“some of the figures submitted by Plaintiff in its Complaint show a product that has a

single plane or surface that—presumably—comprises both the connector leg and the

control tab. Other figures, however—including those within the ‘700 patent itself, such as

Figure 3 above—clearly show a protrusion.” Id.

       Here, Patent Holder is taking the position that even if the individual elements are

different (even by definition), under the doctrine of equivalents and the theory that the

functionality is the same, the top of the connector leg can act as the control tab and is the

substitute element. Additionally, as just noted, there appears to be at least one Ghost

(Patent Holder) product that conforms with this interpretation.

       For its part, Patent Holder is not particularly concerned with these nuances, as it

believes Lone Wolf is being too myopic in its interpretation of the doctrine of

equivalents.

       First, citing Warner-Jenkinson, Patent Holder explains that there are, in fact, two

avenues for determination of infringement under the doctrine of equivalents: (i) the

“insubstantial differences” test and (ii) the “triple identity test.” The insubstantial

differences test looks to whether the element asserted to be an equivalent in the accused

device is substantially different from the claimed element. The triple identity test focuses



MEMORANDUM DECISION AND ORDER - 12
on: (i) the function served by a particular claim element; (ii) the way that element serves

that function; and (iii) the result obtained by that element.

       Here, Patent Holder asserts that there are not really any substantial differences in

the elements and that the overall function—particularly the result—is the same between

both products. Said differently, Patent Holder asserts that both Warner-Jenkinson

approaches show that Lone Wolf’s products are infringing under the doctrine of

equivalents.

       In support of this proposition, Patent Holder cites extensively from the Declaration

of Arthur Viani (inventor of the ‘700 patent and owner of Patent Holder LLC, and Ghost

Inc.). Viani testifies that the accused devices utilize the upper surface of the connector leg

(i.e. the surface on the same axis as the control tab) to act in the same manner as the

control tab, namely, contacting the cross edge of the trigger bar to prevent over travel.

Dkt. 58, at 2-3. Viani concludes that this “closed off control tab” performs the very same

function in the very same way to achieve the very same result as claimed in the patent. Id.

(emphasis added). Importantly, Viani explains that his company “closes off” the control

tab on smaller devices (such as the 342), however, the functionality remains the same. Id.

       Lone Wolf vehemently opposes Patent Holder’s position that the control tab or

hybrid connector leg/control tab serve the same intended purpose of stopping the trigger

bar as it moves backward. In his declaration, Daniel Shepard (Lone Wolf’s president and

owner) claims that in its products, the connector leg/control tab never touches the trigger

bar. Dkt. 63-1, at 2. In summary, Lone Wolf argues that its products have no control tab

to begin with, but also no substitute element that serves the function of reducing over

MEMORANDUM DECISION AND ORDER - 13
travel. These competing opinions, however, appear to create a disputed material fact that

renders summary judgment improper.

       Second, Patent Holder strongly disagrees with Lone Wolf’s position that under a

doctrine of equivalents analysis each element must be analyzed—or even present—in

order to apply. Patent Holder alleges that the absence of a claimed element is precisely

why the doctrine of equivalents is relevant. The “substitute element” need not be a

separate physical structure—in fact it could be missing altogether—and another structure

or element could perform the stated function. The Court must agree.

       The Federal Circuit has explained this “element by element” rule of Warner-

Jenkinson, in connection with the concept of “vitiation” which is a “legal determination

that the ‘evidence is such that no reasonable jury could determine two elements to be

equivalent.’” Deere & Co. v. Bush Hog, LLC, 703 F.3d 1349, 1356 (Fed. Cir. 2012)

(quoting Warner-Jenkinson, 520 U.S. at 39 n. 8). The Federal Circuit cautioned against

strict application of the “element by element” rule:

       Courts should be cautious not to shortcut this [equivalence] inquiry by
       identifying a ‘binary’ choice in which an element is ether present or ‘not
       present.’ Stated otherwise, the vitiation test cannot be satisfied by simply
       noting that an element is missing from the claimed structure or process
       because the doctrine of equivalents, by definition, recognizes that an element
       is missing that must be supplied by the equivalent substitute. If mere
       observation of a missing element could satisfy the vitiation requirement, this
       ‘exception’ would swallow the rule. And, the Supreme Court declined to let
       numerous contentions bury the doctrine. Thus, preserving the doctrine in its
       proper narrowed context requires a court to examine the fundamental
       question whether there is a genuine factual issue that the accused device
       while literally omitting a claim element, nonetheless incorporates a
       equivalent structure.



MEMORANDUM DECISION AND ORDER - 14
Id. at 1356-1357 (quoting Warner-Jenkinson, 520 U.S. at 21, 40). The Federal Circuit

continued to contrast “vitiation” from questions of fact for the jury. Vitiation is when “the

evidence is such that no reasonable jury could determine [the] two elements to be

equivalent.” Id. at 1356. That is, “courts properly refuse to apply the doctrine of

equivalents ‘where the accused device contain[s] the antithesis of the claimed structure . .

. . In such a case, application of the doctrine of equivalents would ‘vitiate’ a claim

element.” Id. (quoting Planet Bingo, LLC v. Game Tech. Int’l, Inc., 472 F.3d 1338, 1345

(Fed. Cir. 2006); Walter-Jenkinson, 520 U.S. at 39 n.8). By contrast, a trial is required if

a jury could find an “‘insubstantial difference’ from the claimed element, or ‘whether the

substitute element matches the function, way, and result of the claimed element.’” Id.

(internal citation omitted).

       In this case, Patent Holder is not—as Lone Wolf suggests—“merely point[ing] to

[an]other claim limitation[] to satisfy the doctrine of equivalents,” see Advanced Steel

Recovery, 808 F.3d at 1320, because its position is that the upper part of the connector

leg performs the task of the control tab—i.e. that portion of the connector leg is the

substitute element. This is not the warned of “generalized testimony as to the overall

similarity between the claims” id. but a purported true substitute element under the

doctrine of equivalents—albeit an element that also has its own independent function (as

a connector leg). As noted in Deere, this case presents the “genuine factual issue [of

whether] [] the accused device while literally omitting a claim element, nonetheless

incorporates an equivalent structure.” Deere, 703 F.3d at 1357.



MEMORANDUM DECISION AND ORDER - 15
       Finally, the parties disagree on whether the prosecution history in this case acts as

a bar to the doctrine of equivalents. Prosecution history estoppel applies when the

applicant has amended a proposed claim and that amendment was made to address a

question of patentability. Festo v. Shoketsu, 535 U.S. 722 (2002). To be sure, Patent

Holder acknowledges that prosecution history estoppel is a limit on the doctrine of

equivalents but asserts that it does not apply in this case.

       In a January 14, 2016, response to a USPTO office action rejection based on

double patent due to a co-pending application, Viani (as the Patent Owner) amended

Claim 1 to include an additional limitation that said control tab extends along a same

axis from said first connector leg. Lone Wolf contends that this limitation—that the

control tab “extends” along the same axis—means (again) that these are separate

elements and that Patent Holder is bound by this admission. Patent Holder counters that

the control tab has always been present, the additional language simply clarified the

placement of the tab—“along the same axis as the connector leg”—and no limitation

should be read into that. The Court agrees. It does not appear that this limited prosecution

history would act as a bar to a doctrine of equivalents defense. The added phrase itself

continues to be controversial, but this amendment appears to have been more of a

clarification rather than a limitation.

       In conclusion, it does appear that a reasonable person—or jury—could determine

that either (1) the elements are the same (there is a control tab, it is just closed off

sometimes) and there has been literal infringement, or (2) there is not a control tab per se

at all, but there is a substitute element that performs the same function, in the same way,

MEMORANDUM DECISION AND ORDER - 16
and with the same result and there has been infringement under the doctrine of

equivalents. Accordingly, summary judgment is not appropriate at this time.

                 ii. Angle C

       While the above ground for summary judgment applied to both the 342 and 342-1

products, this last theory only applies to the 342 product.

       Claim 1 of the ‘700 patent requires that the “first connector leg [have] a

disconnector tab (228) at a third predetermined angle (“C”) approximately between 81

degrees and 91 degrees with respect to said first connector leg (226).” Angle “C” is at the

top of the device (highlighted) below.




       According to Lone Wolf, the 342’s “third predetermined angle (“C”)” is ninety-

seven (97) degrees and because 97 degrees does not fall within the 81 to 91-degree range

as required in the ‘700 patent, the 342 is not an infringing product. Conversely, Patent

Holder alleges that the third predetermined angle of the 342 device is actually 89 degrees

and does fall within the ‘700 patent.




MEMORANDUM DECISION AND ORDER - 17
       This large discrepancy seems unlikely considering the sophistication of the parties

and the instruments used to measure such angles. Immediately preceding oral argument,

and at oral argument, the parties conferred and discovered the reason behind the

inconsistent results. Apparently when measuring angle C, Lone Wolf measured the

inside, or interior space, of angle C while Patent Holder measured the outer surface, or

back side, of angle C.

       In light of this discovery, Lone Wolf filed a “sur-reply” (Dkt. 66) to its second

motion for summary judgment detailing its opinion that Patent Holder’s measurements

are unsupported and that the ‘700 patent indicates that measurements are always taken on

the inside of the predetermined angles. Patent Holder objects to Lone Wolf’s sur-reply as

improper under this District’s Local Rules and claims that the ‘700 patent does not

specify how angles are to be measured or determined. At the very least, Patent Holder

requests that if the Court were to consider Lone Wolf’s sur-reply, it should be given a

chance to fully respond with evidence and briefing.

       While the Court’s local rules do not necessarily contemplate sur-replies, there are

times when they become necessary. A common scenario in which the Court allows sur-

replies is when a party brings up new information for the first time in a reply brief. Here,

the “new information” was essentially raised at summary judgment and neither party had

time to adequately respond. The Court finds that this unique situation warrants additional

briefing. Accordingly, the Court reserves judgment on this theory of summary judgment

until Patent Holder has an opportunity to fully respond.



MEMORANDUM DECISION AND ORDER - 18
                                   IV. CONCLUSION

       “Infringement, whether literal or under the doctrine of equivalents, is a question of

fact.” Advanced Steel Recovery, 808 F.3d at 1317 (citing Absolute Software, Inc. v.

Stealth Signal, Inc., 659 F.3d 1121, 1129–30 (Fed. Cir. 2011). Summary judgment on the

issue of infringement is only proper “when no reasonable jury could find that every

limitation recited in a properly construed claim either is or is not found in the accused

device either literally or under the doctrine of equivalents.” PC Connector Sols. LLC v.

SmartDisk Corp., 406 F.3d 1359, 1364 (Fed. Cir. 2005). Here, Lone Wolf has not met its

burden. There are material facts as to whether Lone Wolf’s 342 and 342-1 products

infringe Patent Holder’s ‘700 patent either literally or under the doctrine of equivalents.

These issues must be presented to a jury for determination.

       As to Lone Wolf’s “angle C” argument, the Court will rule (without oral

argument) once it receives Patent Holder’s supplemental briefing on the matter. As this

fundamentally changes the structure of Lone Wolf’s Motion (Dkt. 50) the Court will

allow it an opportunity to reply to Patent Holder’s brief (even though such amounts to a

second sur-reply).

                                        V. ORDER

       IT IS ORDERED:

       1. Patent Holder’s Motion to Amend/Correct (Dkt. 48) is GRANTED.

       2. Patent Holder’s Motion for Summary Judgment (Dkt. 40) is DENIED. There

          are disputed facts as to whether there has been literal or equivalent

          infringement.

MEMORANDUM DECISION AND ORDER - 19
       3. The Court WITHHOLDS RULING on Patent Holder’s Motion for Summary

           Judgment (Dkt. 50) until all briefing has been received.5 Patent Holder’s brief

           in opposition to Lone Wolf’s sur-reply (i.e. a supplemental brief in opposition

           to the second motion for summary judgment) is due within 21 days of the date

           of this order and shall not exceed 10 pages. Lone Wolf will then have 7 days to

           file a final reply—if desired—which may not exceed 5 pages.


                                                      DATED: December 13, 2018


                                                      _________________________
                                                      David C. Nye
                                                      U.S. District Court Judge




5
  Hopefully it is clear from this decision, but the Court is rejecting Lone Wolf’s “control tab”
summary judgment argument. While this was mostly addressed in Lone Wolf’s first Motion for
Summary Judgment, it was also addressed in Lone Wolf’s second Motion for Summary
Judgment. This second Motion, however, mostly focuses on the “angle C” argument. Thus, the
Court has determined that Dkt. 40 is Denied and Dkt. 50 remains yet to be determined. However,
insofar as the second motion overlaps the first in relation to the control tab issue, those portions
are obviously denied consistent with this decision.



MEMORANDUM DECISION AND ORDER - 20
